                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                CRIMINAL ACTION


    VERSUS                                                  NO: 02-304

    DARRYL FRANKLIN                                         SECTION: “J”


                                ORDER AND REASONS

          Before the Court is a Motion for Post-Conviction Relief under 28 U.S.C. § 2255

(Rec. Doc. 432) filed by Petitioner, Darryl Franklin. The government filed an

opposition thereto (Rec. Doc. 445), and Petitioner filed a reply (Rec. Doc. 448). Having

considered the motion and legal memoranda, the record, and the applicable law, the

Court finds that the motion should be DENIED.

                        FACTS AND PROCEDURAL BACKGROUND

          In March of 2003, Petitioner pleaded guilty to counts 2, 4, 6, 8, and 10 of the

Superseding Indictment charging him with carjacking, attempted carjacking, and

carjacking that resulted in the death of Christopher Briede. (Rec. Doc. 50). Pursuant

to Rule 11(e)(1)(C), 1 Petitioner agreed to a life sentence for the carjacking that

resulted in Christopher Briede’s death. (Rec. Doc. 95). Petitioner also agreed to plead

guilty to first degree murder and received a life sentence in Criminal District Court

in Orleans Parish. (Rec. Doc. 95 at 2). This Court accepted the 11(e)(1)(C) plea




1
    Now Rule 11(c)(1)(C).
agreement between the government and the defendant, sentencing him to life

imprisonment. (Rec. Doc. 118).

      In 2016, Petitioner filed for relief under 28 U.S.C. § 2255. (Rec. Doc. 432). This

Court rejected Petitioner’s argument that he was entitled to relief under Johnson v.

United States, 135 S. Ct. 2551 (2015) because Petitioner’s sentence was enhanced by

U.S.S.G. §§ 2B3.1 and 2A1.1, and not under the residual clause of 18 U.S.C. § 924(e).

(Rec. Doc. 440). However, this Court ordered the government to respond to

Petitioner’s remaining claims. (Rec. Doc. 440).

                                 LEGAL STANDARD

      Section 2255 provides that a federal prisoner serving a court-imposed sentence

may move the court that imposed the sentence to vacate, set aside or correct the

sentence. 28 U.S.C. § 2255(a). Only a narrow set of claims are cognizable on a section

2255 motion. The statute identifies four bases on which a motion may be made: (1)

the sentence was imposed in violation of the Constitution or laws of the United States;

(2) the court was without jurisdiction to impose the sentence; (3) the sentence exceeds

the statutory maximum sentence; or (4) the sentence is “otherwise subject to

collateral attack.” Id. A claim of error that is neither constitutional nor jurisdictional

is not cognizable in a section 2255 proceeding unless the error constitutes “a

fundamental defect which inherently results in a complete miscarriage of justice.”

United States v. Addonizio, 442 U.S. 178, 185 (1979) (quoting Hill v. United States,

368 U.S. 424, 428 (1962)).
      When a section 2255 motion is filed, the district court must first conduct a

preliminary review. “If it plainly appears from the motion, any attached exhibits, and

the record of prior proceedings that the moving party is not entitled to relief, the judge

must dismiss the motion.” Rules Governing Section 2255 Proceedings, Rule 4(b). If the

motion raises a non-frivolous claim to relief, the court must order the government to

file a response or to take other appropriate action. Id. After reviewing the

government’s answer, any transcripts and records of prior proceedings, and any

supplementary materials submitted by the parties, the court must determine

whether an evidentiary hearing is warranted. Rules Governing Section 2255

Proceedings, Rule 8. An evidentiary hearing must be held unless “the motion and the

files and records of the case conclusively show that the prisoner is entitled to no

relief.” 28 U.S.C. § 2255(b). No evidentiary hearing is required, however, if the

prisoner fails to produce any “independent indicia of the likely merit of [his]

allegations.” United States v. Edwards, 442 F.3d 258, 264 (5th Cir. 2006) (quoting

United States v. Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998)).

      Additionally, the Court recognizes that the defendant’s pro se complaint must

be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972); see also Hernandez

v. Thaler, 630 F.3d 420, 426 (5th Cir. 2011) (“The filings of a federal habeas petitioner

who is proceeding pro se are entitled to the benefit of liberal construction.”)
                                    DISCUSSION

   I. Petitioner’s Claims are Untimely

      Pursuant to 28 U.S.C. § 2255(f), all § 2255 petitions must be filed within one

year of (1) the date on which the judgment of conviction becomes final; (2) the date on

which the governmental impediment to making a motion in violation of the

Constitution or laws of the United States is removed; (3) the date on which the newly-

recognized right asserted was initially recognized by the United States Supreme

Court and made retroactively applicable to cases on collateral review; or (4) the date

on which the facts supporting the claim or claims presented could have been

discovered through the exercise of due diligence.

      In the instant case, Petitioner filed his § 2255 motion in June 2016—

approximately thirteen years after his judgment of conviction became final. See Rec.

Doc. 118; United States v. Scruggs, 691 F.3d 660, 669 (5th Cir. 2012) (“When a

defendant does not file a direct appeal, his conviction becomes final on the day when

the time for filing a direct appeal expires.”). Accordingly, Petitioner fails to meet the

first prong of timeliness as required by 28 U.S.C. § 2255(f).

      The second prong is likewise not satisfied, as there was no impediment created

by government action that prevented Petitioner from filing a motion under 28 U.S.C.

§ 2255. The types of impediments contemplated include prisons restricting prisoners’

access to law libraries, legal assistance, or legal materials. See United States v. Saenz-

Lopez, 361 F. Appx. 593, 595 (5th Cir. 2010); Salazar-Rodriguez v. United States, No.

13-172, 2015 WL 12672325, at *4 (S.D. Tex. Aug. 5, 2015).
       Regarding the third prong of 28 U.S.C. § 2255(f), Petitioner alleges that recent

United States Supreme Court decisions conferred a new substantive constitutional

right recognized by the Supreme Court that should apply to his case. (Rec. Doc. 433

at 1). However, Petitioner fails to cite a new substantive constitutional right that has

been found in those cases that would apply to his case. Moreover, Petitioner

recognizes that the Supreme Court has not made these rulings, even if they were to

confer a new substantive right, retroactive. (Rec. Doc. 433 at 1).

       Courts have found several of the cases cited by Petitioner to not apply

retroactively. In Shah v. United States, No. 15-07542, 2016 WL 6762748, at *8 (S.D.

W.Va. Oct. 19, 2016), aff’d, 2017 WL 3168425 (S.D. W.Va. July 26, 2017). There, the

district court found that “[t]here is no indication that any court has determined that

Elonis is retroactive for purposes of collateral review.” Similarly, the district court in

Aburokbeh v. United States, No. 17-3084, 2017 WL 3397435, at *2 (6th Cir. July 10,

2017) concluded that “[t]he [Supreme] Court has not held that McFadden is

retroactive to cases on collateral review.” Petitioner fails to cite a single authority

applicable to his case that confers upon him a new substantive constitutional right,

let alone one that would apply retroactively to his case. Thus, the third prong is not

satisfied.

       The fourth prong allows a petitioner to seek relief within one year of the time

the facts presented in the application could have been discovered through due

diligence. In the instant case, the facts supporting Petitioner’s claim or claims could

have been discovered through the exercise of due diligence within one year of the date
his conviction became final. Because Petitioner failed to seek relief within one year of

that date, the fourth prong is not satisfied, and Petitioner’s application is untimely.

      As to § 2255(f)(3), the only case cited by Petitioner that the Supreme Court has

recognized as being retroactive to cases on collateral review is Johnson. However, the

Supreme Court has held that Johnson does not extend to the advisory Sentencing

Guidelines. See Beckles v. United States, 137 S.Ct. 886, 897 (2017). Moreover, this

Court has already found Johnson to be inapplicable in this case. (Rec. Doc. 440).

      Based on the foregoing, the Court finds that Petitioner fails to satisfy any of

the prongs enumerated by 28 U.S.C. § 2255(f), and his application for relief is,

therefore, untimely.

   II. Petitioner Waived Right to Challenge Sentence in Plea Agreement

      Petitioner asserts that he was sentenced under the incorrect statute and

guideline. (See Rec. Doc. 433 at 5-6). However, even if Petitioner’s claims had been

made timely, they would be barred by the collateral review waiver contained in his

plea agreement. The waiver in question provides in pertinent part:

      The defendant expressly waives the right to appeal his sentence on any
      ground, including but not limited to any appeal right conferred by title
      18 United States Code, Section 3742 on the defendant, and the
      defendant further agrees no to contest his sentence in any post-
      conviction proceeding, including but not limited to a proceeding under
      Title 28, United States Code, Section 2255.

(Rec. Doc. 34 at 2). “[A] defendant may waive his right to direct appeal and collateral

attack of a conviction and sentence by means of a plea agreement, so long as the

waiver is both knowing and voluntary.” United States v. Potter, No. 13-141, 2015 WL

3486446, at *1 (E.D. La. June 1, 2015) (Feldman, J.). “A defendant knowingly and
voluntarily enters a waiver when the defendant fully understands the nature of the

right and how it would likely apply in general in the circumstances—even though the

defendant may not know the specific detailed consequences of invoking it.” Id. (citing

United States v. Ruiz, 536 U.S. 622, 630 (2002)) (internal quotations omitted). “When

the petition does not allege, and the record contains no indication that ratification of

the plea agreement was not ‘voluntary’ or knowledgeable, the Court will hold the

defendant to the bargain that he made—the Court need not presume that the waiver

ineffective.” Id.; see also Blackledge v. Allison, 431 U.S. 63, 74 (1977) (“Solemn

declarations in open court carry a strong presumption of verity.”).

      In the instant case, Petitioner entered a plea agreement whereby he agreed to

a life sentence in exchange for the government not seeking the death penalty. He

presents no plausible argument that he did not understand that he would be subject

to a sentence of life imprisonment. Petitioner also does not assert or point to any

evidence in the record that the waiver of his right to a post-conviction proceeding in

this context was made involuntarily or unknowingly. Based on the foregoing, the

Court finds that Petitioner’s waiver in his plea agreement is enforceable.

   III.   Petitioner’s Claims are Procedurally Barred

      “Relief under § 2255 is reserved for transgressions of constitutional rights and

for a narrow range of injuries that could not have been raised on direct appeal and

would, if condoned, result in a complete miscarriage of justice.” United States v.

Segler, 37 F.3d 1131, 1133 (5th Cir. 1994). A defendant “may not raise an issue for

the first time on collateral review without showing both cause for his procedural
default, and actual prejudice resulting from the error.” United States v. Shaid, 937

F.2d 228, 232 (5th Cir. 1991) (internal quotations omitted). “A defendant can

establish ‘cause’ by showing that an objective impediment that is external to his

defense prevented him from raising a claim on direct appeal.” United States v.

Rodney, No. 10-102, 2014 WL 6607069, at *3 (E.D. La. Nov. 18, 2014) (Lemmon, J.)

(citing United States v. Flores, 981 F.2d 231, 235 (5th Cir. 1993)). “To show ‘actual

prejudice’ the defendant must demonstrate not just the possibility of prejudice, ‘but

an actual and substantial disadvantage, infecting his entire proceedings with error

of constitutional dimension.’” Id. (quoting Shaid, 937 F.2d at 233) (internal

quotations omitted). The mere fact that a claim would have been futile on direct

appeal is insufficient to overcome procedural default. Scruggs, 714 F.3d at 264.

      In the instant case, Petitioner did not file a direct appeal and, therefore, did

not argue on appeal any of the claims set forth in the application presently before the

court. The Court finds that Petitioner’s claims in his § 2255 motion are procedurally

barred because he cannot establish cause for the procedural default and actual

prejudice resulting from any error. See Shaid, 937 F.2d at 232. First, Petitioner does

not allege that he was prevented from challenging his conviction and sentence as a

result of an objective impediment external to his defense. Thus, he has not shown

cause for his procedural default. Second, Petitioner has not shown prejudice resulting

from any error. Even if Petitioner had demonstrated cause for his procedural default,

he has not established a constitutional defect that led to an actual or substantial

disadvantage during his sentencing. See id. at 233. Franklin’s claims are procedurally
barred and should be denied. Accordingly, Petitioner’s claims are procedurally

barred. 2

                                                  CONCLUSION

         Accordingly,

         IT IS HEREBY ORDERED that Petitioner’s Motion for Post-Conviction

Relief under 28 U.S.C. § 2255 (Rec. Doc. 432) is DENIED.

         IT IS FURTHER ORDERED that a certificate of appealability is DENIED

because the defendant has failed to demonstrate a substantial showing of the denial

of a constitutional right.

         New Orleans, Louisiana, this 7th day of May, 2019.



                                                                  CARL J. BARBIER
                                                                  UNITED STATES DISTRICT JUDGE




2
  28 U.S.C. § 2255(b) requires the court to hold an evidentiary hearing on a petitioner’s claim, “unless the motion
and the files and records of the case conclusively show that the prisoner is entitled to no relief.” In the instant case, it
is clear to the Court after a review of the record that Petitioner is entitled to no relief, and, therefore, an evidentiary
hearing is unwarranted.
